DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the second portion of the grooves" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Note, even though claim 1, which claim 9 depends from, introduces “a second portion” said second portion was associated with “the openings” and not “the grooves”.
Claim 9 recites the limitation "the dielectric layers" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the conductive material layers" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dielectric layers" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the conductive material layers" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second portion of the grooves" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Note, even though claim 1, which claim 11 depends from, introduces “a second portion” said second portion was associated with “the openings” and not “the grooves”.
Allowable Subject Matter
Claims 1-8 and 12-20 are allowed.
Regarding independent claim 1, Lee (US 2017/0141032 A1) discloses a method for forming a semiconductor device, the method comprising: 
forming a stacked structure ML1/ML2 (collectively stacked groups ML1 and ML2- ¶0104) having a plurality of stacked layers (i.e., layers 131 and 133- ¶0102) (see Fig. 10B); 
forming a plurality of stepped trenches SLSTS, SW1_T (“step structures”- ¶0108) having a first depth in the stacked structure ML1/ML2 by etching the stacked structure ML1/ML2, each of the stepped trenches SLSTS, SW1_T having first and second opposing stepped sidewalls that each have a plurality of steps (see Fig. 10B); 
forming an etch stop pattern TM2 (“second trench-type mask pattern”- ¶0114) having a hard mask material over a top surface of the stacked structure ML1/ML2, the 
etching portions of the openings using the etch stop pattern TM2 as an etch mask to extend a bottom of the stepped trenches SLSTS, SW1_T exposed by the portion of the openings to a second depth lower 20than the first depth (¶0112) (see Fig. 11B).  
Lee does not expressly wherein the method further comprises forming a first photoresist pattern over the etch stop pattern, the 15first photoresist pattern filling a first portion of the openings and exposing a second portion of the openings and etching the second portion of the openings using the etch stop pattern as an etch mask to extend a bottom of the stepped trenches exposed by the portion of the openings to a second depth lower 20than the first depth.  
Thus, regarding independent claim 1, the claim is allowed, because the prior art of record including Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “forming a first photoresist pattern over the etch stop pattern, the 15first photoresist pattern filling a first portion of the openings and exposing a second portion of the openings; and etching the second portion of the openings using the etch stop pattern as an etch mask to extend a bottom of the stepped trenches exposed by the portion of the openings to a second depth lower 20than the first depth”.  
Claims 2-8 and 12-20 are allowed as being dependent on allowed claim 1.
Claims 9-11 (which depend from allowable claim 1) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (Patent No: US 8,759,217 B1), which discloses a method comprising forming stepped trenches with opposing stepped sidewalls
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY C CHANG/Primary Examiner, Art Unit 2895